UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-1418



In Re:   HENRY T. SANDERS,

                                                            Petitioner.




                 On Petition for Writ of Mandamus.
                        (8:06-cv-01528-DKC)


Submitted:   August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry T. Sanders, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Henry T. Sanders petitions for a writ of mandamus seeking

relief from this court.     We conclude that Sanders is not entitled

to mandamus relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal, In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979), and this court

does not have jurisdiction to either grant mandamus relief against

state officials, Gurley v. Superior Court of Mecklenburg County,

411 F.2d 586, 587 (4th Cir. 1969), or review final state court

orders, District of Columbia Court of Appeals v. Feldman, 460 U.S.

462, 482 (1983).

          The relief sought by Sanders is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                            PETITION DENIED


                                   - 2 -